DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group/Invention I – claims 1-16 (drawn to an accommodative lens implant) in the reply filed on 11 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Applicant’s election without traverse of IOL – Species B (intra capsular lens) in the reply filed on 11 July 2022 is acknowledged.
4.	Applicant’s election without traverse of Shape in the sagittal view – Species A (embodied in Figure 3A – axi-symmetric) in the reply filed on 11 July 2022 is acknowledged.
5.	Claims 1-12 and 17-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions and embodiments/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 July 2022.

Priority
6.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
7.	Claims 13, 14, and 16 are objected to because of the following informalities:
a. Regarding claim 13, please substitute “the outer outline of each portion of the anterior part forming a curve” (lines 13-14) with --[[an outer outline of each portion of the anterior part forming a curve --. Appropriate correction is required. 
b. Regarding claim 14, please substitute “The intra capsular lens implant of claim 12” (preamble) with -- The intra capsular lens implant of claim [[13 --. Appropriate correction is required.
c. Regarding claim 16, please substitute “The intra capsular lens implant of claim 12” (preamble) with -- The intra capsular lens implant of claim [[13 --. Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Laguette  (US PG Pub No. 2002/0188351 A1) in view of Shadduck (US PG Pub No. 2005/0021139 A1).
Referring to Figures 2 and 3, Laguette ‘351 teaches an intra capsular lens implant (10) intended to wholly fill in the capsular bag in an eye (Figures 4 and 7), wherein the intra capsular lens implant comprises; 
a core part (16) and a shell part (14) that surrounds the latter ([0015] and [0054]), the intra capsular lens implant having a longitudinal axis corresponding to a polar axis of the intra capsular lens implant, wherein the core part comprises an anterior part and a posterior part that extend axially along the polar axis, the anterior part having an anterior pole located on the polar axis and the posterior part having a posterior pole located on the polar axis, the anterior part and the posterior part extending each radially relative to the polar axis on either side thereof, the anterior part and the posterior part having each two portions located on both sides of the polar axis respectively when viewed in a plane including the polar axis, called sagittal plane, each portion of the anterior part having a radial extension that increases from the anterior pole to a point where the anterior part ends and the posterior part begins, each portion of the posterior part having a radial extension that decreases from the point where the posterior part begins to the posterior pole, the outer outline of each portion of the anterior part forming a curve having a radius of curvature that is greater at the anterior pole than at the point, both the core part and the shell part being made of one or more materials that have elastic or visco-elastic and cohesive properties in a solid state ([0025]), or the shell part being made of one or more of the previous materials and the core part being made of a fluid, both the one or moreReply to Office Action Dated May 10, 2022 materials and the fluid having a refractive index ([0057]) that is suitable for being used in a crystalline lens.
See below for annotated Figure 2 of corresponding WO 02/098328 A1

    PNG
    media_image1.png
    293
    1031
    media_image1.png
    Greyscale

Although Laguette ‘351 discloses “the core lens portion 16 may be comprised of low or very low modulus silicone polymeric material having an index of refraction of at least about 1.40 or about 1.42, while the outer lens portion 14 can be comprised of a higher modulus silicone polymeric material having an index of refraction of at least about 1.42 or about 1.44 or about 1.46 or about 1.48 or higher” ([0057]), the reference does not particularly disclose “the shear modulus is greater than 10 Pa and less than 10 kPa”. However, this is already known in the art. For example, Shadduck ‘139 teaches (Figure 9) an intra capsular lens implant (100C) comprising a core part (145) and a shell part (140) that surrounds the latter wherein “the central optic block portion 145 has a modulus ranging between about 1 KPa and 200 KPa. The peripheral block portion 140 has a modulus that is greater than the central block portion, wherein the modulus of the periphery can range from about 50 KPa to 400 KPa” ([0076]), which ranges include the claimed “greater than 10 Pa and less than 10 kPa” range, in order for the shell part to provide support of the lens capsule periphery and transduce forces to the core part, and for the core part to allow high amplitude of deformation or accommodation in response to forces transduced by the shell part from zonular excursion ([0065] and [0077]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an intra capsular lens implant comprising a core part and a shell part that surrounds the latter wherein the one or more materials forming the implant having a shear modulus that is greater than 10 Pa and less than 10 kPa, as taught by Shadduck ‘139, with the invention of Laguette ‘351, in order for the shell part to provide support of the lens capsule periphery and transduce forces to the core part, and for the core part to allow high amplitude of deformation or accommodation in response to forces transduced by the shell part from zonular excursion.
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have manufactured Laguette ‘351 intra capsular lens implant to have a shear modulus greater than 10 Pa and less than 10 kPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Laguette ‘351 teaches wherein the shell part is more rigid than the core part ([0025] and [0057]).  
Regarding claim 15, Laguette ‘351 in view of Shadduck ‘139 teach wherein the shell part is made of a material of which the shear modulus is greater than that of the core part (Laguette ‘351 – [0025] and [0057]; Shadduck ‘139 – [0065], [0076], and [0077]).  
Regarding claim 16, Laguette ‘351 teaches wherein the refractive indices of both the shell part and the core part are defined so as to establish a gradient of refractive index ([0025] and [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774